Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The claim objection to claim 5 has been withdrawn in view of current amendments.

Response to Arguments
Applicant’s arguments, see Applicant’s remarks pp.7-12, filed August 3, 2022, with respect to claims 1 and 11 have been fully considered and are persuasive.  The 35 U.S.C. §103 rejection of claims 1 and 11 has been withdrawn. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 8, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morton (US 2020/0355632) in view of Scheich (US 2016/0100087).

Regarding claim 1 Morton discloses a system for acquiring images of a vehicle traveling on a path between a first predefined location and a second predefined location, comprising: 

    PNG
    media_image1.png
    350
    412
    media_image1.png
    Greyscale
a first image detector support structure having one or more side view image detectors affixed thereto, the side view image detectors configured for acquiring image data of the vehicle as the vehicle travels on the path between the first predefined location and the second predefined location (Figure 14 shows an imaging system, the main imaging system installed in the structure shown in Figure 14 is shown in Figure 4; a recreation of Figure 4 is shown below, image detector segments 421 are installed on the first support; Figure 14 may be a gantry which is provided with a conveyor to transport the vehicle through the inspection tunnel);

a second image detector support structure having one or more additional side view image detectors affixed thereto, the additional side view image detectors configured for acquiring image data of the vehicle as the vehicle travels on the path between the first predefined location and the second predefined location (Figure 14 shows an imaging system, the main imaging system installed in the structure shown in in Figure 14 is shown in Figure 4; a recreation of Figure 4 is shown below for clarity, the image detector segments 421 are installed on the second support; Figure 14 may be a gantry which is provided with a conveyor to transport the vehicle through the inspection tunnel), the second image detector support structure being located opposite the first image detector support structure relative to the path on which the vehicle to be imaged is traveling (Figures 4 and 14 show the first and second image detector support structures being located opposite to each other 
    PNG
    media_image2.png
    352
    415
    media_image2.png
    Greyscale
relative to the path the vehicle is traveling);

an image processor communicatively coupled to the image detectors (Figure 12 shows system controller 1215 which generates an image data stream 1230); and
a memory storing computer-executable instructions that, when executed by the image processor, configure the image processor manage transmission of the acquired image data (providing image data to database for storage and recall of said images – [0095]).
However, fails to explicitly disclose acquiring images of the exterior of a vehicle, one or more cameras; a plurality of sensors adapted to detect a current position of the vehicle between the first predefined location and the second predefined location, wherein the cameras are responsive to the current position of the vehicle detected by the sensors for acquiring the image data of the vehicle; a memory storing computer-executable instructions that, when executed by the image processor, configure the image processor to receive the acquired image data from the cameras.
In his disclosure Scheich teaches

    PNG
    media_image3.png
    577
    299
    media_image3.png
    Greyscale
acquiring images of the exterior of a vehicle, one or more cameras (Figure 13, reproduced below for convenience, shows a drive-thru structure that has side view cameras C1-C3 and C5-C7 that image the vehicle as the vehicle travels across the drive-thru structure); 
a plurality of sensors adapted to detect a current position of the vehicle between the first predefined location and the second predefined location, wherein the cameras are responsive to the current position of the vehicle detected by the sensors for acquiring the image data of the vehicle (pressure pad 46, tracking camera with trigger points T1, T2, and T3; when the vehicle is detected to be at T1, T2, and T3 corresponding cameras are “awaken” and images are taken by said corresponding cameras – [0056-0058]); 
a memory storing computer-executable instructions that, when executed by the image processor, configure the image processor to receive the acquired image data from the cameras (images are automatically downloaded – [0056-0058]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Scheich into the teachings of Morton because such incorporation enhances the rapidly production of high quality images of vehicles from multiple angles and perspectives (par. [0006]).


    PNG
    media_image4.png
    362
    427
    media_image4.png
    Greyscale
Regarding claim 2 Morton discloses the system of claim 1, further comprising a third image detector support structure having one or more top view image detector affixed thereto for acquiring image data of the vehicle, the third image detector support structure extending between the first and second image detector support structures (Figure 4 is shown below for clarity purposes).
Note Figure 14 shows an imaging system, the main imaging system installed in the structure shown in Figure 14 is shown in Figure 4; image detector segments 421 are installed on the third support.
However, fails to explicitly disclose cameras.
In his disclosure Scheich teaches cameras (Figure 13 shows cameras C1-C9).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Scheich into the teachings of Morton because such incorporation enhances the rapidly production of high quality images of vehicles from multiple angles and perspectives (par. [0006]).
Regarding claim 3 Morton discloses the system of claim 2, wherein the first, second, and third image detector support structures comprise a gantry located between the first predefined location and the second predefined location and straddling the path on which the vehicle to be imaged is traveling, the first image detector support structure comprising a first leg of the gantry, the second image detector support structure comprising a second leg of the gantry, and the third image detector support structure comprising a cross beam of the gantry (Figure 14 shows gantry 1400 supporting the imaging system of Figure 4, note gantry 1400 is placed between drive-up ramp 1410 and drive-down-ramp 1411).
However, fails to explicitly disclose cameras.
In his disclosure Scheich teaches cameras (Figure 13 shows cameras C1-C9).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Scheich into the teachings of Morton because such incorporation enhances the rapidly production of high quality images of vehicles from multiple angles and perspectives (par. [0006]).

Regarding claim 8 Morton discloses the system of claim 1, further comprising a vehicle transporter for linearly transporting the vehicle on the path from the first predefined location to the second predefined location (the gantry 1400 of Figure 14 is provided with a conveyor to transport cargo through the inspection tunnel 1405 – [0096]).

Regarding claim 9 Morton discloses the system of claim 8, wherein the vehicle is coupled to the vehicle transporter at the first predefined location and de-coupled from the vehicle transporter at the second pre-defined location (the gantry 1400 of Figure 14 is provided with a conveyor to transport cargo through the inspection tunnel 1405 – [0096]).

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morton (US 2020/0355632) in view of Scheich (US 2016/0100087) further in view of Webb et al. (US Patent No. 7,889,931).

Regarding claim 4 Morton discloses the system of claim 1. However, fails to explicitly disclose configure the processor to identify one or more features of the exterior of the vehicle from the acquired image data.
In his disclosure Webb teaches configure the processor to identify one or more features of the exterior of the vehicle from the acquired image data (identify various parts of the vehicle for purposes of analysis, comparison, and damage identification form captured images – col.2, 47-51; image data can be processed to identify a vehicle license tag identification number or vehicle identification number (VIN) – col.11, 5-11).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Webb into the teachings of Scheich because such incorporation enhances the experience of the user by providing simplified automated vehicle image acquisition, analysis, and reporting.
Claim(s) 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morton (US 2020/0355632) in view of Scheich (US 2016/0100087) further in view of Webb et al. (US Patent No. 7,889,931) further in view of Souche et al. (US 2018/0012110)

Regarding claim 5 Scheich discloses the system of claim 1. However, fails to explicitly disclose one or more machine learning algorithms, the one or more machine learning algorithms using previously acquired images and associated metadata to train the processor for identifying at least one exterior vehicle feature.
In his disclosure Webb teaches identifying at least one exterior feature (identify various parts of the vehicle for purposes of analysis, comparison, and damage identification form captured images – col.2, 47-51; image data can be processed to identify a vehicle license tag identification number or vehicle identification number (VIN) – col.11, 5-11).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Webb into the teachings of Scheich because such incorporation enhances the experience of the user by providing simplified automated vehicle image acquisition, analysis, and reporting.
However, fails to explicitly disclose one or more machine learning algorithms, the one or more machine learning algorithms using previously acquired images and associated metadata to train the processor for identifying at least one exterior vehicle feature.
In his disclosure Souche teaches one or more machine learning algorithms, the one or more machine learning algorithms using previously acquired images and associated metadata to train the processor for identifying at least one exterior vehicle feature (using machine learning image processing to identify objects from an image, an object in an image is anything that is captured in the image; the image may include any tangible item – [0021]; machine learning processing to identify features such as vehicle license plates – [0002]; convolutional neural networks being built and trained using target images and attributes of images – [0021-0022, 0027]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Souche into the teachings of Morton because the use of machine learning improves the identification of objects in images.

Regarding claim 6 Morton discloses the system of claim 5. However, fails to explicitly disclose wherein the at least one exterior vehicle feature comprises one or more of: vehicle identification number (VIN), color, vehicle make, vehicle model, vehicle type, defect, damage, and paint condition.
In his disclosure Webb teaches wherein the at least one exterior vehicle feature comprises one or more of: vehicle identification number (VIN), color, vehicle make, vehicle model, vehicle type, defect, damage, and paint condition (identify various parts of the vehicle for purposes of analysis, comparison, and damage identification from captured images – col.2, 47-51; image data can be processed to identify a vehicle license tag identification number or vehicle identification number (VIN) – col.11, 5-11).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate teachings of Webb into the teachings of Morton because such incorporation enhances the experience of the user by providing simplified automated vehicle image acquisition, analysis, and reporting.

Claim(s) 10 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morton (US 2020/0355632) in view of Scheich (US 2016/0100087) further in view of Liu (US 2017/0076482).

Regarding claim 10 Morton discloses the system of claim 1. Morton obtains image data of the vehicle (providing image data to database for storage and recall of said images – [0095]).
However, fails to explicitly disclose to stitch together the acquired image data into a 360-degree panoramic image of the vehicle.
In his disclosure Liu teaches stitch together the acquired image data into a 360-degree panoramic image of the vehicle (generating a 360-degree panoramic image by stitching together multiple images – [0030-0031]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Liu into the teachings or Morton because such incorporation lower the costs of generating 360 panoramic images.

Regarding claim 14 Morton discloses the system of claim 10. However, fails to explicitly disclose further comprising a processor executing computer-executable instructions for generating electronic control data to control the cameras as a function of electronic data generated by the plurality of sensors.
In his disclosure Scheich teaches generating electronic control data to control the cameras as a function of electronic data generated by the plurality of sensors (pressure pad 46, tracking camera with trigger points T1, T2, and T3; when the vehicle is detected to be at T1, T2, and T3 corresponding cameras are “awaken”  based on the signals received from the sensors and images are taken by said corresponding cameras – [0056-0058]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Scheich into the teachings of Morton because such incorporation enhances the rapidly production of high quality images of vehicles from multiple angles and perspectives (par. [0006]).

Claim(s) 11, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morton (US 2020/0355632) in view of Corby et al. (US 2016/0173740) further in view of in view of Scheich (US 2016/0100087).

Regarding claim 11 Morton discloses a system for acquiring images of a vehicle traveling on a path between a first predefined location and a second predefined location, comprising: 

    PNG
    media_image5.png
    448
    528
    media_image5.png
    Greyscale
a first image detector tower located between the first predefined location and the second predefined location (Figure 14 shows an imaging system, the main imaging system installed in the structure shown in Figure 14 is shown in Figure 4; a recreation of Figure 4 is shown below, image detector segments 421 are on the first tower);


    PNG
    media_image6.png
    397
    418
    media_image6.png
    Greyscale
a second image detector tower located opposite the first image detector tower between the first predefined location and the second predefined location, wherein the first image detector tower and the second image detector tower are located on opposite sides of the path (Figures 4 and 14 show the first and second image detector tower structures being located opposite to each other relative to the path the vehicle is traveling);


    PNG
    media_image7.png
    428
    409
    media_image7.png
    Greyscale
an image detector structure affixed to the first image detector tower and extending toward the second image detector tower above the path (Figure 14 shows an imaging system, the main imaging system installed in the structure shown in in Figure 14 is shown in Figure 4; a recreation of Figure 4 is shown below for clarity);

a first plurality of side view image detectors affixed to the first image detector tower (Figure 4 shows image detectors 421 which are installed on the above identified first tower corresponding to Figure 14); and 
a second plurality of side view image detectors affixed to the second image detector tower (Figure 4 shows image detectors 421 which are installed on the above identified second tower corresponding to Figure 14), the cameras configured for acquiring the images of the vehicle as the vehicle travels on the path between the first predefined location and the second predefined location (Figure 14 may be a gantry which is provided with a conveyor to transport the vehicle through the inspection tunnel).
However, fails to explicitly disclose acquiring images of the exterior of a vehicle; a camera boom; plurality of cameras; a plurality of sensors adapted to detect a current position of the vehicle between the first predefined location and the second predefined location, wherein the cameras are responsive to the current position of the vehicle detected by the sensors for acquiring the images of the exterior of the vehicle.
In his disclosure Corby teaches acquiring images of the exterior of a vehicle, camera, a camera boom (imaging the exterior of a vehicle using a camera – [0017-0018]; Figure 1 shows a telescoping boom system for vehicle imaging).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Corby into the teachings of Morton because such incorporation simplifies the image capture process.
However, fails to explicitly disclose plurality of cameras; a plurality of sensors adapted to detect a current position of the vehicle between the first predefined location and the second predefined location, wherein the cameras are responsive to the current position of the vehicle detected by the sensors for acquiring the images of the exterior of the vehicle.
In his disclosure Scheich teaches plurality of cameras (Figure 13 shows cameras C1-C9); a plurality of sensors adapted to detect a current position of the vehicle between the first predefined location and the second predefined location, wherein the cameras are responsive to the current position of the vehicle detected by the sensors for acquiring the images of the exterior of the vehicle (pressure pad 46, tracking camera with trigger points T1, T2, and T3; when the vehicle is detected to be at T1, T2, and T3 corresponding cameras are “awaken” and images are taken by said corresponding cameras – [0056-0058]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Scheich into the teachings of Morton because such incorporation enhances the rapidly production of high quality images of vehicles from multiple angles and perspectives (par. [0006]).

Regarding claim 18 Morton discloses the system of claim 11, further comprising a vehicle transporter for linearly transporting the vehicle from the first predefined location to the second predefined location (the gantry 1400 of Figure 14 is provided with a conveyor to transport cargo through the inspection tunnel 1405 – [0096]).

Regarding claim 19 Morton discloses the system of claim 11, further comprising at least one top view (Figure 4 shows image detectors 421 at the top of the structure offering a top view).
However, fails to explicitly disclose a camera affixed to the camera boom.
In his disclosure Corby teaches a camera affixed to the camera boom (Figure 1 shows a telescoping boom system for vehicle imaging having camera 310 attached to said boom).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Corby into the teachings of Morton because such incorporation simplifies the image capture process.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morton (US 2020/0355632) in view of Scheich (US 2016/0100087) further in view of Liu (US 2017/0076482) further in view of Webb et al. (US Patent No.7,889,931).

Regarding claim 15 Morton discloses the system of claim 14. However, fails to explicitly disclose wherein the processor further executes computer-executable instructions to identify one or more features of the exterior of the vehicle from images of the vehicle captured by the cameras as the vehicle travels along the path from the first predefined location to the second predefined location.
In his disclosure Webb teaches instructions to identify one or more features of the exterior of the vehicle from images of the vehicle captured by the cameras as the vehicle travels along the path from the first predefined location to the second predefined location (identify various parts of the vehicle for purposes of analysis, comparison, and damage identification from captured images – col.2, 47-51; image data can be processed to identify a vehicle license tag identification number or vehicle identification number (VIN) – col.11, 5-11).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the cameras and memory of Webb into the teachings of Morton because such incorporation enhances the experience of the user by providing simplified automated vehicle image acquisition, analysis, and reporting.

Claim(s) 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morton (US 2020/0355632) in view of Scheich (US 2016/0100087) further in view of Liu (US 2017/0076482) further in view of Webb et al. (US Patent No.7,889,931) further in view of Souche et al. (US 2018/0012110).

Regarding claim 16 Morton discloses the system of claim 15. However, fails to explicitly disclose wherein the computer-executable instructions to identify the one or more features of the exterior of the vehicle comprise a machine learning algorithm.
In his disclosure Souche teaches to identify the one or more features of the exterior of the vehicle comprise a machine learning algorithm (using machine learning image processing to identify objects from an image, an object in an image is anything that is captured in the image; the image may include any tangible item – [0021]; machine learning processing to identify features such as vehicle license plates – [0002]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Souche into the teachings of Morton because the use of machine learning improves the identification of objects in images.

Regarding claim 17 Morton discloses the system of claim 16. However, fails to explicitly disclose wherein the machine learning algorithm uses previously acquired images and associated metadata to train the processor for identifying at least one exterior vehicle feature, the at least one exterior vehicle feature comprising one or more of: vehicle identification number (VIN), color, vehicle make, vehicle model, vehicle type, defect, damage, and paint condition.
In his disclosure Webb teaches the at least one exterior vehicle feature comprising one or more of: vehicle identification number (VIN), color, vehicle make, vehicle model, vehicle type, defect, damage, and paint condition (identify various parts of the vehicle for purposes of analysis, comparison, and damage identification from captured images – col.2, 47-51; image data can be processed to identify a vehicle license tag identification number or vehicle identification number (VIN) – col.11, 5-11).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Webb into the teachings of Morton because such incorporation enhances the experience of the user by providing simplified automated vehicle image acquisition, analysis, and reporting.
However, fails to explicitly disclose the machine learning algorithm uses previously acquired images and associated metadata to train the processor for identifying at least one exterior vehicle feature.
In his disclosure Souche teaches the machine learning algorithm uses previously acquired images and associated metadata to train the processor for identifying at least one exterior vehicle feature (convolutional neural networks being built and trained using target images and attributes of images – [0021-0022, 0027]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Souche into the teachings of Morton because the use of machine learning improves the identification of objects in images.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Webb et al. (US Patent No. 7,889,931) in view of Souche et al. (US 2018/0012110) further in view of Altermatt et al. (US 2015/0032580).

Regarding claim 20 Webb teaches a method of identifying features of the exterior of a vehicle under inspection traveling on a path between a first predefined location and a second predefined location and generating a feature set for the features of the vehicle, the method comprising:
receiving, by an image processor, a series of images of the vehicle under inspection acquired by a front-end acquisition component as the vehicle under inspection moves between the first predefined location and the second predefined location, the front-end image acquisition component comprising a plurality of cameras configured for capturing the series of images of the vehicle under inspection (inspection system as the one shown in Figures 1A, 1B, 5 comprise multiple image capturing devices as shown in Figure 5 which capture images of vehicle 504 when the vehicle enters the inspection station); 
accessing, by the image processor, a database storing previously acquired images of other vehicles and metadata associated with the previously acquired images (a database can store image data associated with a vehicle for subsequent retrieval and processing – col.8, 51-57; accessing a database and compare vehicle identification information to previously stored data – col.17, 66-67 and col.18 1-2). 
Webb further discloses identifying at least one exterior vehicle feature, the at least one exterior vehicle feature comprising one or more of: vehicle identification number (VIN), color, vehicle make, vehicle model, vehicle type, defect, damage, and paint condition (identify various parts of the vehicle for purposes of analysis, comparison, and damage identification from captured images – col.2, 47-51; image data can be processed to identify a vehicle license tag identification number or vehicle identification number (VIN) – col.11, 5-11).
However, fails to explicitly disclose executing, by the image processor, one or more machine learning algorithms, the one or more machine learning algorithms using the previously acquired images to train the processor for identifying at least one exterior vehicle feature; executing, by the image processor, the one or more machine learning algorithms to process the series of images of the vehicle under inspection for identifying the at least one exterior vehicle feature thereof; executing, by the image processor, computer-executable instructions for generating a data structure including data representing a criterion identifier and a criterion value associated therewith, the at least one identified exterior vehicle feature being defined by the criterion identifier and the criterion value defining; and executing, by the image processor, computer-executable instructions for ascertaining a corresponding criterion value associated with the criterion identifier from the data representing the series of images of the vehicle under inspection populating the data structure with the data representing the criterion identifier and the corresponding data representing the criterion value.
In his disclosure Souche teaches executing, by the image processor, one or more machine learning algorithms (using machine learning image processing to identify objects from an image, an object in an image is anything that is captured in the image; the image may include any tangible item – [0021]), the one or more machine learning algorithms using the previously acquired images to train the processor for identifying at least one exterior vehicle feature (convolutional neural networks being built and trained using target images and attributes of images – [0021-0022, 0027]); and executing, by the image processor, the one or more machine learning algorithms to process the series of images of the vehicle under inspection for identifying the at least one exterior vehicle feature thereof (using machine learning image processing to identify objects from an image, an object in an image is anything that is captured in the image; the image may include any tangible item – [0021]; machine learning processing to identify features such as vehicle license plates – [0002]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Souche into the teachings of Morton because the use of machine learning improves the identification of objects in images.
However, Webb as modified fails to teach executing, by the image processor, computer-executable instructions for generating a data structure including data representing a criterion identifier and a criterion value associated therewith, the at least one identified exterior vehicle feature being defined by the criterion identifier and the criterion value defining; and executing, by the image processor, computer-executable instructions for ascertaining a corresponding criterion value associated with the criterion identifier from the data representing the series of images of the vehicle under inspection populating the data structure with the data representing the criterion identifier and the corresponding data representing the criterion value.
In his disclosure Altermatt teaches executing, by the image processor, computer-executable instructions for generating a data structure including data representing a criterion identifier and a criterion value associated therewith, the at least one identified exterior vehicle feature being defined by the criterion identifier and the criterion value defining (extracting license plate state and number from acquired images an include the license plate state and number in data structure 300 as vehicle identifier – [0032]; “vehicle ID” is being interpreted as the criterion identifier and the extracted license plate information is being interpreted as the criterion value); and executing, by the image processor, computer-executable instructions for ascertaining a corresponding criterion value associated with the criterion identifier from the data representing the series of images of the vehicle under inspection populating the data structure with the data representing the criterion identifier and the corresponding data representing the criterion value (Figure 3(a)-3(c) show data structure 300 being populated with the criterion identifier (vehicle ID) and criterion value (extracted license plate information)).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Altermatt into the teachings of Webb because a person with ordinary skill has good reason to pursue the known options within his or her technical grasp if this leads to the anticipated success of increasing the easiness of accessing information of a vehicle.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA E VAZQUEZ COLON whose telephone number is (571)270-1103. The examiner can normally be reached M-F 7:30 AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER S KELLEY can be reached on (571)272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA E VAZQUEZ COLON/Examiner, Art Unit 2482